


Exhibit 10.24

 

GUARANTY OF LEASE

 

This Guaranty is made as of the 15 day of January, 2013,  by BODY CENTRAL CORP.,
a Delaware corporation (the “Guarantor”), to and in favor of GIV IMESON, LLC, a
Delaware limited liability company (“Landlord”) whose address is One Imeson Park
Boulevard, Building 100, Jacksonville, Florida 32218, Attention:  Property
Manager.

 

WHEREAS, Landlord and BODY CENTRAL STORES, INC., a Florida corporation
(“Tenant”) are entering into that certain lease regarding certain premises
located in One Imeson Center, One Imeson Park Boulevard, Jacksonville, Florida
32218 (the “Lease”); and

 

WHEREAS, as a specific and material inducement to Landlord to enter into the
Lease with Tenant, Guarantor has agreed to execute and deliver this Guaranty,
and by this Guaranty to guarantee Tenant’s compliance with and performance of
all of Tenant’s obligations set forth in the Lease.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby conclusively
acknowledged, and in order to induce Landlord to enter into the Lease, Guarantor
hereby covenants and agrees as follows:

 

1.             Guarantor hereby guarantees, absolutely and unconditionally, to
Landlord, and Landlord’s successors and assigns, as a direct obligor and not a
surety: (i) the full and timely payment, at the times set forth in the Lease for
such payment, of any and all sums, rent, fees, costs, expenses, penalties or
otherwise, provided for in the Lease to be paid by Tenant, and (ii) the full and
prompt observance, fulfillment and performance by Tenant of every other
obligation set forth in the Lease to be observed, fulfilled and/or performed by
Tenant thereunder. Further, in order for Tenant to exercise any Option for an
Extension Term hereunder, Guarantor must reaffirm and extend its Guaranty for
the entire duration of the applicable Extension Term.

 

2.             This Guaranty is an absolute and unconditional guarantee of
payment and performance, and not merely of collection. If Tenant shall be in
default in the performance of any of the covenants and obligations of the Lease
on Tenant’s part to be performed, then Guarantor shall, on demand, well and
truly perform such covenants and obligations and shall, on demand, pay to
Landlord any and all sums due to Landlord, including all damages and expenses
that may arise in consequence of Tenant’s default.  This Guaranty shall be
enforceable against the Guarantor without the necessity for any suit or
proceedings on Landlord’s part of any kind or nature whatsoever against Tenant,
and without the necessity of any notice to Guarantor of non-payment,
non-performance or non-observance or any notice of acceptance of this Guaranty
or any other notice or demand to which Guarantor might otherwise be entitled,
all of which Guarantor hereby expressly waives. Landlord shall not be obligated
to proceed against any tenant then or at any time in the chain of possession, or
against any security held by Landlord, prior to making demand upon or seeking
redress against Guarantor.

 

3.             Whether or not Guarantor shall have had notice or knowledge of
any of the following events, this Guaranty shall not be terminated and the
effectiveness of this Guaranty shall not in any way be limited, modified or
otherwise affected or impaired by reason of:

 

a.     any assignment of Tenant’s interest in the Lease or subletting of the
Premises,

 

--------------------------------------------------------------------------------


 

b.     any amendment, modification, extension or renewal of the Lease, or any
other modification, compromise, settlement, adjustment or extension of the
Tenant’s obligations or liabilities under the Lease;

 

c.     any waiver, consent, indulgence, forbearance, lack of diligence, action
or inaction on the part of the Landlord in enforcing the obligations of the
Tenant or of the Guarantor;

 

d.     any default by the Tenant under the Lease or of the Guarantor hereunder;

 

e.     any bankruptcy, insolvency, reorganization, arrangement, composition,
liquidation, rehabilitation or similar proceeding or circumstance involving or
affecting the Tenant (any limitation on or discharge of the liability of the
Tenant or any disaffirmance of the Lease in any such proceeding shall not
diminish, limit, impair, abate, defer, modify or otherwise affect the liability
of the Guarantor and will not, for the purpose of this Guaranty, be deemed an
act which would relieve the Tenant of liability under the Lease);

 

f.     any condemnation,  exercise of a power of eminent domain or other
exercise of governmental authority affecting the Premises;

 

g.     any assignment, conveyance, extinguishment, merger or other transfer,
voluntary or involuntary (whether by operation of law or otherwise) of all or
any part of the interest of the Landlord in the Lease or the Premises; or

 

h.     any other circumstances whatsoever whether or not the Guarantor shall
have notice or knowledge thereof;

 

except only to the extent that any such circumstance (but excluding specifically
those in items d. and e. above) would relieve, diminish, or modify only the
obligations or liabilities of the Tenant under the Lease.

 

4.             No delay on the part of Landlord in exercising any right
hereunder or failure to exercise the same shall operate as a waiver of such
rights.  No notice to or demand on Guarantor shall be deemed to be a waiver of
the obligation of Guarantor or of the right of Landlord to take further action
without notice or demand as provided herein. In no event shall any modification
or waiver of the provisions of this Guaranty be effective unless in writing and
signed by Landlord and Guarantor, nor shall any such waiver be applicable except
in the specific instance for which given.

 

5.             Each reference herein to Guarantor shall be deemed to include the
heirs, successors and assigns of Guarantor who shall be bound by the provisions
of this Guaranty.  This Guaranty and each and every one of the provisions hereof
shall inure to the benefit of Landlord, and to Landlord’s successors and
assigns.

 

6.             This Guaranty is, and shall be deemed to be, a contract entered
into under and pursuant to the laws of the State of Florida, and shall be in all
respects governed, construed, applied and enforced in accordance with the laws
of said State; and no defense granted or allowed by the laws of any other state
or country shall be interposed in any action or proceeding hereon unless such
defense is also given or allowed by the laws of the State of Florida. Guarantor
hereby agrees to submit to personal jurisdiction in the State and County of
Florida in any action or proceeding arising out of this Guaranty and, in
furtherance of such agreement, Guarantor hereby

 

2

--------------------------------------------------------------------------------


 

agrees and consents that, without limiting any other methods of obtaining
jurisdiction, personal jurisdiction over Guarantor in any such action or
proceeding may be obtained within or without the jurisdiction of any court
located in the State of Florida, and that any process or notice of motion or
other application to any such court in connection with any such action or
proceeding may be served upon Guarantor by registered or certified mail to or
personal service at the last known address of Guarantor, whether such address be
within or without the jurisdiction of any such court.

 

7.             By execution of this Guaranty, Guarantor consents to process
being served in any suit or proceeding of the nature referred to in this
Guaranty by the hand delivery or mailing (via registered or certified mail,
postage prepaid) of a copy of same to Guarantor at the address for notice to
Tenant as set forth in the Lease.  Guarantor expressly agrees that such service
shall be deemed in every respect effective service of process upon Guarantor in
any suit, action or proceeding arising out of this Guaranty, and be taken and
held to be valid personal service upon and personal delivery to Guarantor.

 

8.             As a further inducement to Landlord to enter into the Lease and
to accept this Guaranty, Guarantor hereby agrees that,  in any action or
proceeding brought by either Landlord or Guarantor against the other on any
matters concerning this Guaranty, Guarantor shall and do hereby waive trial by
jury to the extent permitted by law. Landlord hereby waives trial by jury to the
extent permitted by law.

 

9.             Guarantor shall, on demand reimburse Landlord for all reasonable
attorneys’ fees and disbursements incurred by Landlord in enforcing this
Guaranty or any provisions thereof.

 

10.          All capitalized and other terms not defined herein shall have the
meanings ascribed to them in the Lease.

 

[Signatures on Next Page; Remainder of Page Intentionally Blank]

 

3

--------------------------------------------------------------------------------


 

 

 

GUARANTOR:

 

 

 

 

 

BODY CENTRAL CORP., a Delaware corporation

 

 

 

 

 

By:

/s/ Thomas W. Stoltz

 

 

Name:

Thomas W. Stoltz

 

 

Title:

Chief Operating Officer and Chief Financial Officer

 

 

 

STATE OF FLORIDA

)

 

 

 

: ss.

 

 

COUNTY OF DUVAL

)

 

 

 

The foregoing instrument was acknowledged before me this 14 day of January,
2013, by Thomas W. Stoltz as COO and CFO, of Body Central Corp., a Delaware
Corporation, on behalf of the Corporation known to me and who did not take an
oath.

 

 

 

/s/ Julie C. Ramoutar

 

 

Notary Public

 

 

 

 

 

Name of Notary Printed:

 

 

Julie C. Ramoutar

My commission expires: 10-13-15

 

(NOTARY SEAL)

 

 

 

 

 

Landlord hereby joins in the execution of this Guaranty to consent to the waiver
of trial by jury as provided in Paragraph 8 herein above.

 

 

LANDLORD:

 

 

 

GIV IMESON, LLC,

 

a Delaware limited liability company

 

 

 

By: GIV Imeson Investor, LLC, a Delaware limited liability company, its manager

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

4

--------------------------------------------------------------------------------
